Citation Nr: 1140229	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  03-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial compensable disability rating for uterine fibroid tumors.

2.  Entitlement to an initial disability rating in excess of 30 percent for retinitis pigmentosa from April 1, 1999 to May 10, 2006.

3.  Entitlement to an initial disability rating in excess of 50 percent for retinitis pigmentosa from May 11, 2006, forward.

4.  Entitlement to an effective date prior to April 1, 1999, for the grant of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and June 2011 rating decisions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2010 rating decision, the RO granted service connection for retinitis pigmentosa and assigned a 30 percent rating from April 1, 1999, and a 50 percent rating from May 11, 2006.  In a November 3, 2010 letter, the RO notified the Veteran of the determination.  In a statement received in August 2011, the Veteran cited the November 2010, notice letter and maintained that she should have been granted a higher rating and extra-schedular rating for retinitis pigmentosa in addition to an earlier effective date of the disability ratings.  The Board accepts the Veteran's statement received in August 2011 as a Notice of Disagreement with the August 2010 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In a June 2011 rating decision, the RO granted entitlement to uterine fibroid tumors and assigned a noncompensable rating, effective April 1, 1999.  In a June 23, 2011 letter, the RO notified her of the determination.  In another statement received in August 2011, she cited the June 2011, notice letter and stated that she was in disagreement with the statement and described her symptoms in detail.  The Board accepts the statement received in August 2011 as an NOD with the June 2011 rating decision.  See 38 C.F.R. § 20.201 (2010).  To date, however, the RO has not issued the Veteran an SOC with respect to this claim.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41; Holland, 10 Vet. App. at 436.

Accordingly, the case is REMANDED for the following action:

The RO must issue the Veteran an SOC with respect to her claims seeking an increased rating for uterine fibroid tumors and increased ratings and earlier effective dates for retinitis pigmentosa, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

